                                                                   The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                                           UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
 8

 9      ALAN MEAUX,

10                                          Plaintiff,        NO. 2:20-CV-00517-RSM-JRC

11                           vs.                              ORDER GRANTING SECOND JOINT
                                                              MOTION TO STAY DISCOVERY
12      C.R. BARD INCORPORATED AND BARD                       AND ALL PRETRIAL DEADLINES
13      PERIPHERAL VASCULAR
        INCORPORATED,                                         Note on Motion Calendar:
14                                                            May 14, 2021
                                            Defendant.
15
               The Court has considered the Second Joint Motion to Stay Discovery and All Pretrial
16
     Deadlines for the above-referenced case.
17
               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Second Joint
18
     Motion to Stay Discovery and All Pretrial Deadlines for purposes of finalizing settlement between
19
     parties be granted.
20
               DATED this 18th day of May, 2021.
21

22

23

24
                                                         A
                                                         RICARDO S. MARTINEZ
                                                         CHIEF UNITED STATES DISTRICT JUDGE
25

                                                                          Betts
      ORDER GRANTING SECOND JOINT                                         Patterson
                                                                          Mines
      MOTION TO STAY DISCOVERY AND
                                                           -1-            One Convention Place
      ALL PRETRIAL DEADLINES                                              Suite 1400
                                                                          701 Pike Street
      NO. 2:20-CV-00517-RSM                                               Seattle, Washington 98101-3927
                                                                          (206) 292-9988
     1770781/051821 0822/8284-0028
